Exhibit 10.1 SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”) is dated and effective as of July 26, 2016 (the “ Amendment Effective Date ”) by and among, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent (“ Administrative Agent ”), the Lenders party hereto, PATRICK INDUSTRIES, INC., an Indiana corporation (“ Borrower ”), and ADORN HOLDINGS, INC., a Delaware corporation (“ Guarantor ”). Recitals A.Borrower, Administrative Agent and the Lenders are parties to that certain Amended and Restated Credit Agreement dated as of April 28, 2015 (as amended to date, the “ Original Credit Agreement ”). B.Borrower has requested that the Lenders and the Administrative Agent amend and modify the Original Credit Agreement as shown in Exhibit A attached hereto. C.Subject to the terms and conditions stated in this Amendment, the parties are willing to modify and amend the Original Credit Agreement, as provided in this Amendment. Agreement NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein, and each act performed and to be performed hereunder, Administrative Agent, the Lenders, Borrower and Guarantor agree as follows: 1.
